Citation Nr: 0830136	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-06 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to September 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that new and material 
evidence had not been submitted to reopen the claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus.

In May 2008, the veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral hearing loss and tinnitus in a July 1992 rating 
decision.  Notice was issued to the veteran and he did not 
appeal the decision.

2.  Since the July 1992 rating decision, evidence that raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for bilateral hearing loss 
has not been presented or secured.

3.  Since the July 1992 rating decision, evidence that raises 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for tinnitus has not been 
presented or secured.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision, denying entitlement to 
service connection for bilateral hearing loss, is final and 
new and material evidence to reopen the matter is not 
present.  38 U.S.C.A. §§ 5108, 7105 (West 2006); 38 C.F.R. §§ 
3.156(a), 3.159, 20.1103 (2007).

2.  The July 1992 rating decision, denying entitlement to 
service connection for tinnitus, is final and new and 
material evidence to reopen the matter is not present.  38 
U.S.C.A. §§ 5108, 7105 (West 2006); 38 C.F.R. §§ 3.156(a), 
3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - New and Material Evidence

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating decision 
has been issued, absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c);     Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance. Id. at 284.

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Analysis 

At the time of the July 1992 rating decision, which denied 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the evidence of record consisted of the 
veteran's service treatment records from July 1941 to 
September 1945, which are silent with regard to hearing loss 
and tinnitus, and a February 1992 VA audiological 
examination, showing bilateral hearing loss and tinnitus.  
The RO explained that the veteran's current hearing loss 
could not be related to his service because there was no 
record of treatment for either hearing loss or tinnitus in 
service and in his discharge examination hearing was found to 
be within normal limits.  

By notice letter issued in July 1992, the RO informed the 
veteran of the July 1992 rating decision.  The letter also 
notes that a copy of a VA Form 1-4107, which explains the 
appellate rights, was enclosed.  As such, the Board finds 
that the veteran was adequately apprised of the rating 
decision and provided notice of how to appeal a claim.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the 
applicability of the presumption of regularity to RO 
actions); see also Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  An August 1992 letter submitted by the veteran 
substantiates the aforementioned as well.  Nonetheless, the 
veteran did not file an appeal, and the July 1992 decision 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In January 2005, the RO received the veteran's statement to 
reopen his claim.  In the statement, the veteran claims that 
his 1945 discharge examination hearing test was invalid.  In 
a March 2005 statement, the veteran adds that his hearing 
loss and tinnitus were combat and military occupational 
specialty (MOS) related.  He submitted VA outpatient 
treatment reports dated July 2004 to October 2004 and 
duplicate copies of his service discharge examination.  In 
October 2005, the veteran averred his duties involved plane 
engines, and in his February 2006 substantive appeal he 
stated his hearing loss and tinnitus began during his service 
time.  He also submitted VA treatment records from October 
1995 to March 2006.  During the hearing, the veteran 
testified that he had suffered from a head injury while in 
service when an explosive accidentally discharged in a 
building, knocking him unconscious.  Further, he admitted to 
never wearing ear protection because they were unknown at 
that time.  

While the evidence received since 1992 is new, the Board 
finds that the evidence presented is not material.  The newly 
received evidence fails to raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  The 
Board notes that one treatment record, dated March 2006, 
contained the veteran's statement to the physician that he 
had been an aircraft gunner during service, and he had seen 
action during night patrols looking for submarines, exposing 
him to loud noises from engines and guns.  The physician 
noted on the record that if the veteran had been exposed to 
the noise level of engines and the like then it was a 
possibility that the hearing loss may be related to the 
exposure of noise during his active duty years.  It is clear 
that this vague statement was based solely on the veteran's 
own reported history and not on consideration of the medical 
evidence of record.  An opinion based on an incomplete 
factual premise has no probative value.  See Reonal v. Brown, 
5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993) 
(Court determined that medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by the appellant and on unsupported clinical 
evidence); See also LeShore v. Brown, 8 Vet. App. 406 
(1995)(bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection).  With regard to the other 
treatment reports of record, the Board notes that the Court 
has held that additional evidence, which consists merely of 
records of post-service treatment that do not indicate that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  Thus, the evidence 
fails to raise a reasonable possibility of substantiating the 
claims and as such, is not material.  

Further, with regard to the veteran's statements attributing 
his hearing loss and tinnitus to service, the Board points 
out that lay assertions of medical causation cannot serve as 
a predicate to reopen a previously denied claim.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1995). 

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for bilateral hearing loss 
and tinnitus.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in February 2005, before the 
initial original adjudication of the claim.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A March 2006 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection.  Although this notice was not issue prior 
to the 2005 rating decision, the veteran has not been 
prejudiced.  Because service connection for bilateral hearing 
loss and tinnitus has been denied, any questions regarding a 
disability rating and effective date are now moot.  It is 
also noted that in May 2007 the veteran responded that he had 
no other information or evidence to give VA to substantiate 
his claim. 

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which established new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance). The veteran had been apprised of the 
information necessary to reopen his claim in the February 
2005 VCAA letter.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements has been satisfied.   All 
available service treatment records were obtained.   There is 
no identified relevant evidence that has not been accounted 
for.  

The VA has not provided the veteran with an examination in 
connection with his claims of whether new and material 
evidence has been presented to reopen the claims of service 
connection for bilateral hearing loss and tinnitus.  However, 
the Board finds that VA was not under an obligation to have 
the veteran examined for his claims.  The veteran has not 
brought forth new and material evidence to reopen the claims.  
38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  For 
these reasons, the Board finds that VA was not under an 
obligation to provide an examination in connection with his 
claims..

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been presented, the 
application to reopen the claim of entitlement to service 
connection for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


